             Case 1:20-cv-01901-SAG Document 10 Filed 12/07/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MARYLAND

ANTHONY WAYNE CRUSOE,                           *

Plaintiff,                                      *

v.                                              *            Civil Action No. SAG-20-1901

WARDEN,                                         *

Defendant.                                      *

                                           ***
                                       MEMORANDUM

        Self-represented Plaintiff Anthony Wayne Crusoe filed the above-captioned civil rights

Complaint pursuant to 42 U.S.C. § 1983. ECF No. 1. In the Complaint, Crusoe alleged a lack of

supplies and cleaning taking place to protect against contracting COVID-19 where he is detained

at the Maryland Reception, Diagnostic and Classification Center (“MRDCC”). Crusoe was

ordered to supplement his Complaint to provide the names of individuals whom he claims are

responsible for the alleged wrongdoing; dates of the alleged incidents; facts supporting his claim;

and an explanation of how his civil rights were violated by the alleged conduct. ECF No. 2. The

Order also directed Crusoe to either pay the filing fee or file a Motion for Leave to Proceed in

Forma Pauperis.

        The Court received Crusoe’s supplemental filing as well as a Motion for Leave to Proceed

in Forma Pauperis. ECF Nos. 3, 4. The verified inmate account statement (ECF No. 8), filed

pursuant to this Court’s Order by the finance officer at the Maryland Reception, Diagnostic and

Classification Center (“MRDCC”), reflects a six-month average balance of $34.64 in Crusoe’s

account. Because the current balance is minimal, the initial partial payment shall be waived.
          Case 1:20-cv-01901-SAG Document 10 Filed 12/07/20 Page 2 of 3



       In the supplement Crusoe lists the Division of Corrections, MRDCC as a defendant. Crusoe

states that he was given only a cloth mask, without a filter, and this is causing “stress of being

exposed to the coronavirus.” ECF 3 at 3-4.        In the complaint, Crusoe similarly stated he was

issued “a cloth mask without a filter.” ECF 1 at 1. Crusoe states he is at risk of harm and seeks

compensation for “stress.” ECF 3 at 4.

       On December 3, 2020, the Court received a letter from Crusoe that was docketed a

supplement to the complaint. ECF NO. 9. Both the supplement and envelope indicate that Crusoe

has been transferred to Western Correctional Institution (“WCI”) in Cumberland, Maryland.

Crusoe states in this supplement that “the pandemic is getting out of control” at WCI. Id. at 1. He

states that the masks at WCI also lack filters, there is no hand sanitizer or soap, and he is at risk.

       To the extent that Crusoe is requesting injunctive relief from MRDCC in the nature of

supplies to protect from COVID-19, this claim is rendered moot by his transfer to WCI. Pevia v.

Hogan, 443 F. Supp. 3d 612, 663 (D. Md. 2020) citing Williams v. Griffin, 952 F.2d 820, 823 (4th

Cir. 1991) (transfer of prisoner moots his Eighth Amendment claims for injunctive and declaratory

relief); see also Slade v. Hampton Rd's Reg'l Jail, 407 F.3d 243, 248–49 (4th Cir. 2005) (pretrial

detainee's release moots his claim for injunctive relief); Magee v. Waters, 810 F.2d 451, 452 (4th

Cir. 1987) (concluding that the transfer of a prisoner rendered moot his claim for injunctive relief).

       If Crusoe wishes to bring a similar claim for injunctive relief against individuals

responsible for failure to provide necessary supplies at WCI, he will need to file a new civil rights

action, naming appropriate individuals at WCI. Crusoe may not litigate claims pertaining to events

taking place at WCI in the pending action.

       Crusoe’s remaining claim based on the failure of Defendants to provide necessary supplies

to protect him from COVID may proceed against the Warden at MRDCC. Crusoe’s claim for



                                                   2
         Case 1:20-cv-01901-SAG Document 10 Filed 12/07/20 Page 3 of 3



damages against Division of Corrections, MRDCC will be dismissed. Liability under § 1983

attaches only upon personal participation by a defendant in the constitutional violation. Trulock

v. Freeh, 275 F.3d 391, 402 (4th Cir. 2001). Naming institutions or using the term “staff” or the

equivalent as a name for alleged defendants, without naming specific staff members, is

insufficient to state a claim against a “person” in a § 1983 action. Harden v. Green, 27 Fed.

Appx. 173, 178 (4th Cir. 2001) citing Will v. Michigan Dep't of State Police, 491 U.S. 58, 70–71

(1989) (other citations omitted); see also Horton v. Kopp, 2018 WL 1243537, at *2 (D. Md. 2018).

       Accordingly, except to the extent that payment is required, the Motion to Proceed in Forma

Pauperis will be granted. The claim for injunctive relief against Defendants will be dismissed and

the Complaint will go forward against the Warden at MRDCC. The Division of Corrections,

MRDCC, are dismissed as Defendants. All claims pertaining to events at WCI will be dismissed

without prejudice. A separate order follows.

       Dated this 7th day of December, 2020.



                                               _________/s/___________________
                                               Stephanie A. Gallagher
                                               United States District Judge




                                                 3
